IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-10609
                             Summary Calendar



CURTIS SHABAZZ, also known as Curtis Rollins,

                                               Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                               Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:97-CV-2450-P
                        --------------------
                          December 19, 2000
Before DAVIS, JONES, and DeMOSS, CIRCUIT JUDGES.

PER CURIAM:*

           Curtis Shabazz, Texas prisoner No. 522178, moves this

court to hold the respondent strictly liable for allegedly perjured

affidavits made by employees of the Texas Department of Criminal

Justice; for a subpoena duces tecum to obtain copies of exhibits

submitted to the district court; and for emergency injunctive

relief due to alleged harassment and threats.              The motions are

DENIED.

           Shabazz’s federal habeas petition was dismissed by the

district court as untimely under the Antiterrorism and Effective


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 99-10609
                                     -2-

Death   Penalty    Act    (AEDPA).      This   court   granted    Shabazz   a

certificate of appealability on the issue whether the 28 U.S.C.

§ 2244(d)(1) limitations period was equitably tolled until Shabazz

received actual notice of the enactment of the AEDPA.             Shabazz v.

Johnson, No. 99-10609 (Feb. 3, 2000).

           Shabazz argues that the limitations period should be

equitably tolled in his case because he first learned that the

AEDPA had been enacted on September 4, 1997, well after the

limitations period expired.       Shabazz asserts that he has been held

in administrative segregation since 1991; that he has no access to

television, radio, newspapers, or magazines other than the prison

newspaper, The Echo; that he is denied physical access to a law

library and can obtain legal materials only by providing their

exact citation; that the Texas Department of Criminal Justice did

not timely promulgate the AEDPA to administrative segregation

inmates; and that his claims were already time-barred by September

1997, when he first learned of the § 2244(d)(1) limitations period

by reading an article published in the July 1997 issue of The Echo.

           The one-year limitations period of the AEDPA is a statute

of   limitations   that    is   not   jurisdictional   and   is   subject   to

equitable tolling.       Molo v. Johnson, 207 F.3d 773, (5th Cir. 2000).

“In rare and exceptional        circumstances” principles of equitable

tolling may apply to both the limitations period in

§ 2244(d) and to the one-year grace period allowed prisoners whose

convictions became final prior to the enactment of the AEDPA.

Davis v. Johnson, 158 F.3d 806, 810-11 (5th Cir. 1998), cert.

denied, 526 U.S. 1074 (1999); Fields v. Johnson, 159 F.3d 914, 915-
                                   No. 99-10609
                                        -3-

16 (5th Cir. 1998); see Flanagan v. Johnson, 154 F.3d 196, 200 (5th

Cir.   1998).        We   review   the    district   court's    denial    of    the

application     of    the    equitable    tolling    doctrine    for    abuse   of

discretion.     Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir. 1999).

           The equitable tolling doctrine applies when the plaintiff

is actively misled about the cause of action or is “prevented in

some extraordinary way from asserting his rights.”                     Coleman v.

Johnson, 184 F.3d 398, 402 (5th Cir. 1999), cert. denied, 120

S. Ct. 1564 (2000).         A movant’s incarceration prior to the passage

of the AEDPA, his ignorance of the law, and his pro se status

during the applicable filing period are not “rare and exceptional”

circumstances that merit equitable tolling. Felder v. Johnson, 204

F.3d 168, 171-73 (5th Cir.), petition for cert. filed, (U.S. May 8,

2000) (No. 99-10243); Barrow v. New Orleans S.S. Ass’n, 932 F.2d

473, 478 (5th Cir. 1991).

           Shabazz          does   not    suggest    that      TDCJ     officials

affirmatively prevented him from filing an application for federal

habeas relief at an earlier date.            The record shows that Shabazz

filed his third application for state habeas relief after the AEDPA

was enacted; that his incarceration in administrative segregation

has not prevented him from making court filings challenging the

validity of his conviction; and that he had approximately four-and-

one-half months during which he could have filed a timely federal

habeas application following the dismissal of his third state

habeas application.          Thus, we find no abuse of discretion in the

district   court’s        determination    that   Shabazz’s     federal    habeas

petition is time-barred.
                             No. 99-10609
                                  -4-

          We lack jurisdiction to review Shabazz’s argument that

the   Texas   Department     of   Criminal   Justice   violated   his

constitutional right of access to the courts by failing to provide

him with notice of the AEDPA limitations period because we did not

grant a COA on this issue.    Sonnier v. Johnson, 161 F.3d 941, 946

(5th Cir. 1998).

          AFFIRMED; MOTIONS DENIED.